Citation Nr: 0409418	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  97-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of shell fragment wounds of the left 
forearm involving Muscle Group VIII, currently rated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  He was wounded in action in France in August 
1944.  

This matter came to the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  During the 
course of the appeal, the case was transferred to the VA 
Regional Office (RO) in St. Petersburg, Florida.

In December 2000, the Board remanded the case so that the 
veteran could have a requested hearing.  The veteran 
testified before a hearing officer at the RO in Pittsburgh, 
Pennsylvania, in April 2003.  

In March 2004, a Deputy Vice Chairman of the Board granted a 
motion of the veteran's representative to advance the appeal 
on the Board's docket.  

Other matters

Review of the record shows that in an August 2003 rating 
decision the Pittsburgh RO concluded there was no clear and 
unmistakable error in a February 1946 rating action that 
granted service connection for residuals of shell fragment 
wounds of the left elbow region with compound fracture of the 
ulna and assigned a 20 percent disability rating.  In the 
August 2003 rating decision, the RO also denied service 
connection for post-traumatic stress disorder.  The RO 
informed the veteran of its decision in a letter dated in 
August 2003 and at the same time provided him with notice of 
his appellate rights.  There is no indication that the 
veteran has as of this date filed disagreed with those 
decisions, and those issues are therefore not before the 
Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process].  


FINDING OF FACT

Residuals of shell fragment wounds of the left forearm 
include damage to Muscle Groups VII and VIII with limitation 
of motion of the left wrist, forearm atrophy, functional 
limitation and retained foreign bodies.  


CONCLUSION OF LAW

The criteria for a 30 percent combined rating for muscle 
injuries due to shell fragment wounds of the left forearm 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.25, 4.55, 4.56, 4.73, Diagnostic Codes 5307, 5308 [(1996) 
and (2003)].  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for muscle 
injuries resulting from in-service shell fragment wounds of 
the left forearm.  The Board observes that service connection 
is also in effect for a neurological disability of the left 
forearm; the veteran has not appealed as to that disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)]. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

In December 2003, the RO sent the veteran a letter that set 
forth in detail the requirements for substantiating his 
claim, including the responsibilities of the VA and the 
veteran with respect to obtaining evidence.  The veteran was 
specifically informed of the evidence needed to substantiate 
the claim, and that the RO would assist him in obtaining 
evidence if he provided the proper information and release 
forms.  The letter explained the relative responsibilities of 
the veteran and VA in great detail.  The veteran did not 
respond to that letter and throughout the appeal has stated 
that he has received no medical treatment for his service-
connected shell fragment wound residuals.  The veteran was 
also notified of the relevant law and regulations, and of the 
types of evidence that he could submit in support of his 
claim by the August 1996 rating decision, the May 1997 
statement of the case and by the August 1999, August 2000 and 
April 2003 supplemental statements of the case.  The April 
2003 supplemental statement of the case included the full 
text of 38 C.F.R. § 3.159 outlining VA notice requirements in 
adjudicating claims.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining pertinent evidence and that 
there is no reasonable possibility that further assistance 
would aid in substantiating the claim.  

In particular, the file includes the veteran's service 
medical records, and the veteran has been provided multiple 
physical examinations in conjunction with his claim, 
including examinations in June 1996, October 1997 and 
February 2000.  At those examinations, the veteran has 
reported that he has received no treatment for his shell 
fragment wound residuals, and he has not elsewhere indicated 
there exists any evidence that has a bearing on this case 
that has not been obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal. The veteran testified before a hearing officer at 
a hearing held at the Pittsburgh RO in April 2003.  On a VA 
Form 9 received at the Pittsburgh RO in May 2003 the veteran 
indicated he wanted a Board hearing to be held at the RO.  In 
a memorandum received at the Board in March 2004, the 
Veteran's representative reported that he had contacted the 
veteran by telephone, and the veteran wished to withdraw that 
hearing request.  The veteran's accredited representative 
submitted written argument on his behalf directly to the 
Board in March 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law. Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  As explained below, the remote medical history is 
particularly important in considering muscle injuries.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's official service records show that he had been 
in campaigns in Normandy and Northern France and had received 
the Combat Infantryman Badge and the Purple Heart Medal as 
well as the European, African, Middle Eastern Campaign Medal 
with two Bronze Stars.  

Service medical records show that the veteran was wounded in 
action near St. Malo, France, in August 1944.  He received a 
severe perforating wound in the middle third of the left 
forearm from shrapnel from an 88 mm shell.  The point of 
entrance was on the antero-medial surface and exit was on the 
postero-medial surface, involving skin, muscle and bone.  He 
sustained a compound comminuted fracture of the middle third 
of the left ulna, secondary to that wound.  In addition, he 
received a moderate penetrating shell fragment wound of the 
upper third of the postero-medial aspect of the left forearm, 
approximately 2 inches below the olecranon, with a retained 
foreign body.  

The veteran was treated initially at an aid station, followed 
by treatment at an evacuation hospital where the wounds were 
debrided and the fingers casted.  He was transferred to a 
general hospital where he underwent secondary closure of the 
wounds of the left arm and application of a plaster of Paris 
cast in mid-August 1944.  He was later transferred to a 
general hospital in Virginia in October 1944.  In December 
1944, he underwent excision of a scar in the region of the 
left olecranon process.  In late December 1944, the veteran 
was transferred to a convalescent hospital.  On admission to 
the convalescent hospital it was noted that there was slight 
fibrous ankylosis of the left elbow joint secondary to the 
complete compound comminuted fracture of the left ulna.  In 
January 1945, it was noted that flexion of the left elbow was 
limited to 90 degrees.  The veteran was released from the 
hospital in early April 1945 and returned to duty.  

The report of the veteran's physical examination prior to his 
release from active duty dated in December 1945 referred to 
the shell fragment wound in the left elbow region with a 
compound fracture of the left elbow.  The examiner stated 
there were no musculoskeletal defects and indicated there was 
no neurological diagnosis.  The examiner noted three scars on 
the left forearm and a scar on the left elbow, which he 
indicated were not disabling.  

The veteran filed his initial service connection claim in 
December 1945.  In a rating action dated in February 1946, 
the RO in Wilkes-Barre, Pennsylvania, granted service 
connection for "wound, left elbow region, fracture compound, 
ulna left, shell fragments" and assigned a 20 percent rating 
under Diagnostic Code 3168 from the 1933 VA Schedule for 
Rating Disabilities.  

During a VA examination in January 1948, the veteran reported 
that he had not received treatment from VA or private sources 
and was currently working as a body-fender man at an auto 
body and fender company.  He stated that his present 
complaint was his left arm condition.  He complained of sharp 
pains in his left arm upon heavy lifting and dull pain in 
cold weather.  On examination, there was a 11/4-inch by 3/4-inch 
shrapnel scar on he dorsal-lateral surface of the mid-portion 
of the left forearm, which the physician said was the point 
of entrance of the shrapnel.  He said the scar was well 
healed and not tender.  He stated that the scar was adherent 
and that whenever the left wrist was dorsiflexed, the scar 
was drawn downward.  The physician said there was about a 15-
degree loss of dorsiflexion because of the pain and tightness 
at the area of the adherent scar.  He said there was moderate 
muscle damage.  At the shrapnel exit point on the medial 
surface of the lower third of the left forearm there was a 
1/2-inch by 1/8-inch scar, which the physician said was well 
healed and not tender.  In addition, the physician noted a 
1and 1/8-inch by 1/2-inch, well-healed, nontender shrapnel 
scar on the lateral side of the left elbow.  He said there 
was minimal muscle damage.  Further, he stated there was a 
well-healed, nontender 1 and 7/8-inch by 3/8-inch scar over 
the posterior surface of the left elbow.  He said there was 
minimal muscle damage.  The physician commented that 
extension of the left elbow was normal and that flexion was 
present to 50 degrees.  He said the remainder of the range of 
motion of the left elbow was limited because of soreness over 
the shrapnel scars.  The diagnosis was residuals of shrapnel 
wounds of the left elbow and left forearm.  

Thereafter, in a rating action dated in May 1948, the Wilkes-
Barre RO continued the 20 percent rating and described the 
disability as residuals of a gunshot wound of the left 
forearm with injury to Muscle Group VIII under Diagnostic 
Code 5308 of the 1945 VA Schedule for Rating Disabilities.    

There is no pertinent medical evidence for many decades 
thereafter. 

The veteran filed a claim for an increased disability rating 
in May 1996.  At a VA examination in June 1996, the veteran 
reported multiple shrapnel injuries over the left forearm.  
He complained of pain in the left elbow to the tips of the 
small (ring) finger and the middle finger ever since 
discharge from service in 1945.  The veteran reported he was 
right-handed.  He said he could not sleep on his left side 
because of the nagging pain and numbness, which had been 
getting progressively worse.  He said he could not work with 
his left hand alone and used his left hand as a support for 
the right hand.  He reported that he could lift a bucket of 
water with the left hand but said he could not carry it with 
the left hand.  He also said that any slight activity 
exacerbated the pain in the left hand.  The veteran reported 
that he had not seen a doctor for this problem, but took two 
Anacin a day, which relieved the pain somewhat.  

After physical examination, the examining physician reported 
that the muscle penetrated was the left brachioradialis, 
which functions in flexion of the wrist.  See Dorland's 
Illustrated Medical Dictionary 848 (26th ed. 1981).  There 
was a one-inch linear scar over the left elbow and a V-
shaped, 2-cm. scar over the left dorsum of the forearm, about 
2 inches above the wrist.  Just above the wrist, diameter of 
the right forearm was 18 cm., and diameter of the left 
forearm was 17 cm.  Strength in the left forearm was 3/5, and 
grip strength on the left was 3/5.  Strength on the right was 
normal and full at 5/5.  There was evidence of pain on 
forward flexion of the left elbow, and flexion of the left 
elbow was limited to 90 degrees.  Suppination and pronation 
were full on the left, and there was full range of motion of 
the left wrist and left shoulder.  X-rays of the left elbow 
were normal.  X-rays of the left forearm were normal except 
for soft tissue densities consistent with shrapnel in the 
mid-forearm and a larger density in the area of the proximal 
ulna.  

At a VA neurology examination in October 1997, the veteran 
reported that since his shrapnel injuries of the left 
forearm, including fractured bones, he had had constant pain 
in his left forearm and his third, fourth and fifth fingers 
on the left side.  He also complained of weakness of the 
muscles of the left hand.  He said the weakness had been 
present for his entire working life but had become worse 
recently.  He reported trouble holding things, trouble 
lifting and pain when he tried to sleep on this left side.  
He said his left arm frequently fell asleep and any slight 
pressure caused numbness and tingling in his forearm and the 
ulnar side of his hand.  He said this was in addition to the 
constant pain from the elbow down to the left hand, involving 
mainly the third, fourth and fifth fingers.  The pain was 
said to be unremitting.  The veteran said the quality of the 
pain was both aching and burning and was exacerbated by 
carrying things or doing physical activity.  The veteran said 
he was unable to do any physical activity without pain and 
dysathesias occurring.  He said he worked as a salesman for 
his entire working life and because of the shrapnel injury 
was unable to do any work that required any sort of lifting.  
The veteran said he took analgesics such as Anacin when the 
pain became unbearable.  

On neurology examination, there was 4 out of 5 weakness of 
the abductor digiti equenti, and four out of five weakness of 
abduction of the fourth and fifth fingers.  Extension over 
the third, fourth and fifth fingers at the distal and 
proximal interphalangeal joints also showed weakness at four 
out of five, and there was some four out of five weakness of 
ulnar flexion on the left side.  There was numbness on the 
ulnar side of the left hand, up to the wrist.  The physician 
said he noted no definite atrophy except for perhaps some 
flattening of the hypothenar eminence on the left side.  The 
diagnosis was left ulnar nerve neuropathy, etiology 
traumatic, from shrapnel injuries.  

At a VA orthopedic examination in October 1997 the veteran 
reported pain, weakness and stiffness in the left elbow and 
left wrist.  Both joints were said to definitely become 
fatigued and to have a definite lack of endurance.  The 
veteran's history included surgery on his left elbow three 
times within the past forty years.  On examination, active 
and passive range of motion of the left elbow was flexion to 
92 degrees and extension to 10 degrees.  There was left 
forearm suppination to 75 degrees, and pronation was to 70 
degrees.  Motion of the left wrist was dorsiflexion to 30 
degrees, palmar flexion to 37 degrees, radial deviation to 10 
degrees and ulnar deviation to 35 degrees.  The wrist joint 
became weak following repetitive activity, and the veteran 
was, for example, unable to hold weight for more than five 
minutes.  The physician said there was definitely weakness in 
the left arm, with left arm flexion markedly reduced about 50 
percent of the right side, and wrist dorsiflexors and palmar 
flexes were reduced to 50 percent of the right side.  There 
was weakness of the shoulder abductor and flexor muscles, 
about 70 percent of the right side, which the physician said 
was probably from disuse of the left upper extremity.  

The physician at the October 1997 VA orthopedic examination 
indicated that  X-rays revealed osteoarthritis of the distal 
interphalangeal joint of the index, middle and little fingers 
on the left hand, osteoarthritis of the left metacarpal 
carpal joint and cystic defects in first metacarpal and 
carpal navicular bones along with previous healed fracture of 
the distal left ulna, previous gunshot or shrapnel wounds and 
degenerative joint disease of the left elbow

In a rating decision dated in December 1997, the Philadelphia 
Regional Office and Insurance Center granted service 
connection for left ulnar neuropathy secondary the veteran's 
service-connected residuals of shell fragment wounds of the 
left forearm.  The RO assigned a 10 percent evaluation for 
the left ulnar neuropathy.  

At a VA neurology examination in February 2000 the veteran 
reported that since his shrapnel injury in service during 
World War II he had had persistent problems with left hand 
weakness of the third, fourth and fifth fingers.  He reported 
weakness, numbness and aching pain within the distribution of 
this area.  Examination showed a well-healed scar on the left 
forearm two thirds distal from the elbow.  There was some 
atrophy within the hypothenar eminence on the left, and there 
was weakness of abductor digiti minimi as well as weakness of 
flexion of the third, fourth and fifth fingers going to the 
interossei muscle.  There were sensory changes within the 
ulnar distribution with decreased pinprick of 75 percent.  
The physician said strength was noted to be 4/5, or 
approximately 70 percent of normal.  The impression was 
findings of left ulnar neuropathy with weakness and sensory 
changes within the distribution of the left ulnar nerve, 
which the physician said was injured due to a shrapnel 
injury.  The conclusion following a VA electromyography study 
in February 2000 was left ulnar entrapment at the elbow.  

At a VA examination for muscles in February 2000, the veteran 
reported persistent, deep pain (like a toothache) in the 
dorsal left forearm; he rated the pain a 5 on a scale of 1 to 
10.  He also reported numbness in the little and ring 
fingers.  He said the pain and numbness were worse with 
overuse of his left hand, which included helping elderly 
people at the YMCA.  He said the pain and numbness were also 
worse with sleeping on it and he sometime was awakened by it 
at night.  He reported difficulty carrying even a half-gallon 
of milk with his left hand for a prolonged period.  The 
veteran said that during flare-ups he was able to move his 
left elbow and wrist through what was his entire normal range 
of motion, but that he had to do it slowly and work out the 
stiffness.  The physician said the shrapnel injury occurred 
in the distal dorsal ulnar forearm with an exit wound on the 
volar ulnar distal forearm as well as a second wound on the 
proximal ulnar forearm.  The physician said the muscles 
affected included the wrist extensors, and he said the ulnar 
nerve also appeared to be affected.  

On examination, the physician noted a 1.8-cm. by 1-cm. 
cruciate-type hypopigmented scar along the proximal ulnar 
forearm with a hypopigmented surgical incision slightly 
radial to that measuring 2 cm.  The cruciate scar was 
slightly depressed, not painful and not adherent to the 
underlying tissue.  There was also a 2-cm. by 1.8-cm. 
hypopigmented slightly thickened cruciate-type scar on the 
distal ulnar forearm.  It was depressed in its mid-portion 
and non-adherent to the underlying muscular fascia.  There 
was also a 6-mm. by 2mm. distal volar ulnar scar from the 
exit wound.  That scar was mildly thickened.  It was not 
raised, and it was non-adherent and nontender.  

On evaluation of the left elbow, flexion was to 145 degrees, 
and extension was to 
5 degrees.  Strength was 4/5 in flexion and extension, 
compared to 5/5 strength on the right.  On evaluation of the 
left wrist, extension was from 0 to 60 degrees, and flexion 
was from 0 to 20 degrees.  Ulnar deviation was from 0 to 25 
degrees, and radial deviation was from 0 to 10 degrees.  Grip 
strength on the left was slightly reduced to 4/5, compared to 
5/5 on the right.  The physician said that X-rays of the left 
forearm showed residual shrapnel in the proximal forearm as 
well as two smaller shrapnel pieces in the mid to distal 
forearm.  He said there was evidence of mild degenerative 
change in both the elbow and wrist joints.  The assessment 
was that the veteran had a history of shrapnel injury to the 
left forearm in two places and that this had left him with 
persistent discomfort, especially in the extensor muscle 
groups.  The physician said that by history, the extensor 
muscle groups showed early fatigue.  He said that strength at 
baseline was fairly well preserved.  He said that ranges of 
motion of the wrist and elbow were diminished and that the 
veteran complained of symptoms consistent with ulnar nerve 
damage.  The physician further noted retained shrapnel by 
X-ray and evidence of degenerative joint disease in the left 
elbow and wrist.  

At a hearing held before a hearing officer at the Pittsburgh 
RO in April 2003, the veteran testified that his service-
connected left arm disability prevented him from carrying 
buckets with his left hand or anything like that.  He said 
that if he did so, his arm would hurt from the elbow to the 
wrist at the end of the day.  The veteran testified that his 
left wrist and middle, ring and little fingers of the left 
hand were most affected.  He testified that since discharge 
from service he had had pain in his left hand when he worked 
hard or tried to sleep on his left side.  He testified that 
on a day-to-day basis the fingers on his right hand were 
numb.  He said he could move his fingers but they were no 
good for working and lifting.  



Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

The Court has held that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology."  If the symptomatology 
can be evaluated under more than one diagnostic code, the 
Board must determine which diagnostic code "provides the most 
appropriate method for rating the veteran's disability."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) [citing 38 C.F.R. 
§ 4.14].  If a veteran has been evaluated under a diagnostic 
code that includes as the rating criteria the manifestation 
for which the veteran is claiming entitlement to a separate 
rating, a separate rating is not warranted.  Id.

Rating muscle disabilities

The Board notes that the rating criteria for muscles as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56, which relate to 
evaluation of muscle injuries, were revised effective July 3, 
1997.  

The Board has carefully considered the evidence of record in 
light of the applicable rating criteria, and concludes that 
the rating criteria that became effective on July 3, 1997, 
are not, in their practical effect, more favorable to him 
than those in effect prior to that date.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to a claimant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  See  
Marcoux v. Brown, 9 Vet. App. 289 (1996); see also Karnas v. 
Derwinski, 1 Vet. App. at 308; see also VAOPGCPREC 3-97.  

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions, 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183,187 (1996).  However, the 
effective date of any increase in the service- connected 
evaluation under the new rating criteria may be no earlier 
than the effective date of the new rating criteria.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000).  Qualifying 
this rule is the Court's holding that the Board may not apply 
the revised schedular criteria to a claim prior to the 
effective date of the amended regulations.  See Green v. 
Brown, 10 Vet. App. 111, 117 (1997).  

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
30,235 (1997).  

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Codes 5307 and 5308, reveals no changes in 
the evaluations granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).  

Under the old regulations, effective prior to the revisions 
for rating muscle injuries, the regulations classified muscle 
injuries into four general categories: slight, moderate, 
moderately severe, and severe.  Separate evaluations were 
assigned for the various degrees of disability.  Residuals of 
gunshot and shell fragment wounds were evaluated on the basis 
of the velocity, projection and size of the missile that 
inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective 
findings, such as evidence of damage to muscles, nerves and 
bones resulting in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring, or loss of 
sensation.  38§ C.F.R. § 4.56 (1996).  

Slight disability of the muscle anticipated a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.  A history 
of healing with good functional results without consistent 
complaints of the cardinal symptoms of muscle injury or 
painful residuals was also contemplated.  Objective findings 
of a slight disability included minimal scar, slight, if any, 
evidence of fascial defect, atrophy, or impaired tonus, and 
no significant impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1996).  

Moderate disability of the muscle anticipated a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings included entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  
38 C.F.R. § 4.56(b) (1996).  

A moderately severe disability of the muscles anticipated a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c) (1996).  

A severe muscle disability resulted from a through-and-
through or deep-penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, with intermuscular binding and cicatrization and 
service medical records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Objective findings may include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the sound side would show positive 
evidence of severe impairment of function.  38 C.F.R. 
§ 4.56(d) (1996).  

If present, the following were also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d) (1996).  

In addition, in rating injuries of the musculoskeletal 
system, attention was first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, was at least a moderate injury 
for each group of muscles damaged.  Entitlement to a rating 
of severe grade was established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72 (1996).  

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30,237-240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed, and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Under the revised regulations, effective July 3, 1997, 
38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, reflects that:  (a) An open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1) (2003).  

Moderate disability of a muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2) (2003).  

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2003).  

Severe disability of muscles contemplates through-and-through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
damage:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) Visible 
or measurable atrophy; (E) Adaptive contraction of an 
opposing group of muscles; (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle; (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2003).  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. 4.55 (2003).  

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through-and-through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no minimum 
degree of damage in order for the injury to be of moderate 
degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 (1996).  

Specific schedular criteria will be discussed below.

DeLuca considerations

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2003).  

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Analysis

The veteran is seeking an increased rating for muscle 
injuries that resulted from shell fragment wounds of the left 
forearm.  He essentially contends that his symptoms are more 
severe than is contemplated by the currently assigned rating.  

Assignment of diagnostic code

The veteran's service-connected muscle disability is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.73, Diagnostic Code 5308 [muscle injuries, Muscle Group 
VIII].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board has reviewed the medical evidence of record and can 
identify no specific findings showing muscle damage which is 
limited to Muscle Group VIII.  On the contrary, service 
medical records show that the entrance point of an 88 mm 
shell fragment was on the antero-medial surface of the left 
forearm and exit was on the postero-medial surface, involving 
skin, muscle and bone.  The examiner at the February 1996 
examination said the left brachioradialis, a muscle involved 
in flexion of the wrist, was penetrated.  This indicates 
damage to Muscle Group VII, which functions in flexion of the 
wrist and fingers.  Later examinations in 1997 and 2000 also 
showed limitation of extension of the wrist, consistent with 
damage to Muscle Group VIII, which functions in extension of 
the wrist, fingers and thumb as well as abduction of the 
thumb.  In addition, there was a separate penetrating wound 
on the upper third of the postero-medial aspect of the left 
forearm, which again involves Muscle Group VIII.  

Base on this medical evidence, the Board believes that the 
service-connected residuals of shell fragment wounds to the 
left forearm may be rated under  Diagnostic Codes 5307 
[Muscle Group VII] and 5308 [Muscle Group VIII].  

Because the veteran's symptoms involve limitation of motion, 
the Board has also considered diagnostic codes related to 
ankylosis of the elbow and wrist and limitation of motion.  
However, to warrant a rating higher than 20 percent under 
these diagnostic codes, the veteran would have to show 
ankylosis of the left elbow at an angle between 90 degrees 
and 70 degrees under 38 C.F.R. § 4.71a, Diagnostic Code 5205, 
or ankylosis of the wrist at an other than favorable angle, a 
favorable angle being defined as in 20 degrees to 30 degrees 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  
Although VA examinations have shown limitation of motion of 
the left elbow and left wrist, none has shown the ankylosis 
required for a higher rating than currently assigned.  

Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The evidence contains findings of degenerative arthritis of 
the left elbow, wrist and fingers, which has not been service 
connected.  The Board cannot differentiate symptoms of 
degenerative arthritis, such as pain and limitation of 
motion, from symptomatology associated with the service-
connected muscle injury.  The Board believes that further 
development of the evidence to distinguish such 
symptomatology would like prove to be fruitless and would not 
assist the veteran, particularly in light of his advancing 
age.  Accordingly, the Board will attribute all such symptoms 
to the service-connected muscle injury.      

On the other hand, as noted above service connection has been 
granted for ulnar neuropathy as secondary to the shell 
fragment wounds; a separate 10 percent rating has been 
assigned for the ulnar neuropathy based on loss of sensation 
and strength in the fingers of the left hand.  

The evaluation of the same disability or the same 
manifestations under various diagnoses is prohibited.  See 38 
C.F.R. § 4.14 (2003).  Thus, a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity." See Brady v. Brown, 4 
Vet. App. 203, 206 (1993).  In this case, evaluating the 
veteran's neurological symptomatology under a muscle code 
would result in pyramiding.

Schedular rating

The Board initially observes that the veteran is right hand 
dominant.  See 38 C.F.R. § 4.69 (2003) [a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one hand is to be considered 
major].  

According to 38 C.F.R. § 4.73, Diagnostic Code 5307 [Muscle 
Group VII: function, flexion of the wrist and fingers] for 
the nondominant hand, a 10 percent rating is assigned for 
moderate disability, a 20 percent rating is awarded for 
moderately severe disability, and a maximum schedular rating 
of 30 percent is in order for severe disability.  

According to 38 C.F.R. § 4.73, Diagnostic Code 5308 [Muscle 
Group VIII: function: extension of the wrist, fingers and 
thumb; abduction of the thumb], for the nondominant hand, a 
10 percent rating is awarded for moderate disability and a 
20 percent rating is awarded for either moderately severe or 
severe disability.  See 38 C.F.R. § 4.73.  

Review of treatment records from the time of the in-service 
injury reveals that the veteran sustained multiple shell 
fragment wounds of the left forearm with a complete, compound 
comminuted fracture of the ulna.  The entrance wound was on 
the antero-medial surface of the middle third of the left 
forearm, and the exit wound was on the postero-medial 
surface.  In addition, he received a penetrating shell 
fragment wound of the upper third of the postero-medial 
aspect of the left forearm, with a retained foreign body.  
The wounds required debridement, secondary closure and a 
prolonged, nearly 8 months, period of hospitalization for 
treatment.  

Although the veteran evidently did not seek medical treatment 
after service, the Board accepts as credible his report of 
continuing pain and weakness in the left forearm, increasing 
with use, since service, thereby providing evidence of 
cardinal signs and symptoms of muscle disability.  In 
addition, as time went on after service, the veteran was 
apparently unable to maintain employment that required active 
use of his left arm, and he has stated that he worked 
primarily in sales because of this.  

Upon review of the competent and objective medical evidence 
of record, the Board concludes that the currently assigned 20 
percent schedular evaluation under Diagnostic Code 5308 for 
the injury to Muscle Group VIII is appropriate.  The veteran 
has been shown to have incurred at least a moderately severe 
and more likely severe muscle injury to Muscle Group VIII, as 
set forth in both the prior and revised versions of 38 C.F.R. 
§ 4.56, from the shell fragment wound in the middle third of 
the left forearm that resulted in a compound comminuted 
fracture of the left ulna along with the separate penetrating 
wound of the upper third of the left forearm with a retained 
metallic fragment.  The limitation of extension of the left 
wrist as well as other functional limitations described by 
the veteran, such as difficulty lifting, warrant a 20 percent 
rating under Diagnostic Code 5308.  This is the maximum 
rating available under that diagnostic code.  

In addition, the evidence arguably demonstrates a moderate 
injury to Muscle Group VII, as it was a through and through 
injury and there is impairment of flexion of the left wrist.  
The Board believes that such symptoms warrant a 10 percent 
rating under Diagnostic Code 5307 for damage to that muscle 
group.  A 20 percent or 30 percent rating, indicative of 
moderately severe or severe muscle damage, is not warranted 
under Diagnostic Code 5307 because some impairment of flexion 
is the only specific symptom which can be associated with the 
injury to Muscle Group VII.  Significantly, the veteran's 
neurological symptomatology, notably weakness, has been 
assigned a separate disability rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 [left ulnar neuropathy].  

As was chronicled earlier, the Philadelphia RO awarded a 
separate 10 percent rating for ulnar neuropathy in its 
December 1997 rating decision.  The separate rating was based 
on sensory changes in the distribution of the left ulnar 
nerve with consideration of pain, numbness and weakness 
affecting the third, fourth and fifth fingers of that hand.  
As explained above, to rate such neurological symptoms under 
a muscle code would constitute prohibited pyramiding under 
38 C.F.R. § 4.14.

Under both the prior and revised regulations, the veteran 
qualifies for a combined rating for injury to Muscle Groups 
VII and VIII.  As there is limitation of the arc of motion of 
the left wrist, with less than full flexion and less than 
full extension, the 10 percent rating for Muscle Group VII 
and the 20 percent rating may be combined, which results in a 
30 percent rating.  See 38 C.F.R. § 4.25.  The 30 percent 
combined rating is allowable under 38 C.F.R. § 4.55(c) (1996) 
as it does not exceed the 30 percent rating allowed for 
ankylosis of the nondominant wrist at an "intermediate" 
angle at 38 C.F.R. § 4.71a, Diagnostic Code 5214 (1996).  
Further, the combined 30 percent rating is allowable under 
38 C.F.R. § 4.55(d) (2003) because it is lower than the 40 
percent rating assignable for unfavorable ankylosis of the 
nondominant wrist at 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2003).   

The veteran's representative has argued that the veteran 
should be awarded a rating based on "loss of use" 
(presumably meaning loss of use of the left hand).  The 
Rating Schedule does indeed provide for assignment of a 60 
percent evaluation for loss of use of the nondominant hand 
where loss of use is held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with use of a suitable prosthetic appliance.  See 38 C.F.R. 
§§ 4.63, 4.71a, Diagnostic Code 5125.  

In this case, however, although there has been shown to be 
pain and weakness of the left hand, no examiner has suggested 
there is objective evidence that the veteran has lost the use 
of that hand in terms of acts of manipulation and grasping, 
and the veteran would not be entitled to an assignment of a 
60 percent evaluation on that basis.  The veteran himself, 
although contending that the limitations of his left forearm 
make physical labor such as lifting buckets difficult if not 
impossible, has never contended that the left hand is 
useless.  Rather, he has complained of pain and limited 
motion, which are contemplated in the schedular criteria 
which the Board has applied. 

De Luca considerations

The Board will briefly address the provisions of 38 C.F.R. 
§ 4.40 pertaining to functional loss due to pain and 
38 C.F.R. § 4.45 pertaining to functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
evaluation of muscle injuries is not, however, predicated 
exclusively on limitation of motion, and the cardinal signs 
of disability that are considered in evaluating muscle 
injuries incorporate all of the functional limitations that 
may result.  See  Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
[the provisions of 38 C.F.R. § 4.40 and§ 4.45 need not be 
separately considered unless the rating criteria are 
predicated only on limitation of motion].  Accordingly, the 
Board does not believe that 38 C.F.R. §§ 4.40 and 4.45, which 
have been discussed in detail above, are applicable because 
the schedular criteria encompass these DeLuca factors.  To 
assign additional disability under such circumstances would 
amount to pyramiding disabilities.   

Esteban considerations

In accordance with the Court's decision in Esteban v. Brown, 
6 Vet. App. 259 (1994), a veteran is entitled to separate 
disability ratings if symptomatology associated with of a 
service-connected disability is distinct and separate.  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2003).  

As discussed in detail above, the Board believes that under 
38 C.F.R. § 4.25, a combined 30 percent rating, based upon a 
20 percent rating under Diagnostic Code 5308 and a 10 percent 
rating under Diagnostic Code 5307, is warranted in this case.   
To that extent, the Board believes that Esteban 
considerations apply.

The Board has also considered whether a separate evaluation 
for the veteran's scars is warranted.  There is, however, no 
medical evidence suggesting, nor does the veteran contend, 
that any scars associated with his service-connected shell 
fragment wounds of the left forearm are unstable, painful, 
tender or adherent, nor is there any indication of functional 
impairment associated with the scars.  Under the 
circumstances, the Board finds that the evidence does not 
support a separate evaluation for scars.

Conclusion

In summary, the Board believes that a combined 30 percent 
disability rating is warranted for  The veteran's service-
connected muscle injuries to his left upper extremity under 
Diagnostic Codes 5307 (10 percent) and 5308 (20 percent).  To 
that extent, the appeal is allowed.   


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a combined 30 percent disability rating 
for residuals of shell fragment wounds to the left forearm 
involving Muscle Groups VII and VIII with fracture of the 
ulna and retained metallic fragments is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



